Exhibit 10.2

 

--------------------------------------------------------------------------------

 

LOGO [g66168mastercard.jpg]

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

 

--------------------------------------------------------------------------------

 

NAME OF DIRECTOR/INDEMNITEE

APRIL 27, 2006

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MASTERCARD INCORPORATED

DIRECTOR INDEMNIFICATION AGREEMENT

This Director Indemnification Agreement (this “Agreement”) has been made and
executed this 27th day of April, 2006, by and between MasterCard Incorporated, a
Delaware corporation (the “Company”), and
                                        , an individual resident of
                                         (the “Indemnitee”).

WHEREAS, it is essential for the Company to retain and attract as directors the
most capable persons available;

WHEREAS, Indemnitee is currently serving as a director of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment;

WHEREAS, basic protection against undue risk of personal liability of directors
heretofore has been provided through insurance coverage providing reasonable
protection at reasonable cost, and Indemnitee has relied on the availability of
such coverage; but it has become increasingly more difficult to obtain such
insurance on terms providing reasonable protection at reasonable cost;

WHEREAS, Article XII of the Amended and Restated By-Laws of the Company (the
“By-Laws”), as currently in effect, requires the Company to indemnify and
advance expenses to its directors to the full extent permitted by law and the
Indemnitee has been serving and continues to serve as a director of the Company
in part in reliance on such provisions;

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, the Indemnitee’s reliance on the
aforesaid By-Law provisions, and, in part, to provide the Indemnitee with
specific contractual assurance that the protection promised by the By-Laws will
be available to the Indemnitee (regardless of, among other things, any amendment
to or revocation of such By-Laws or any change in the composition of the
Company’s Board of Directors or any Change of Control the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to the Indemnitee to the fullest extent (whether partial or
complete) permitted by law, and, to the extent insurance is maintained, for the
continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the Company has determined that (i) it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future, and that (ii) it is reasonable, prudent and necessary
for the Company contractually to obligate itself to indemnify such persons to
the fullest extent permitted by applicable law as provided in this Agreement so
that they will continue to act in their capacity as directors of the Company
free from undue concern that they will not be so indemnified.

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee, intending to be legally bound hereby, agree as follows:

Section 1. Indemnification.

The Company hereby irrevocably agrees to indemnify the Indemnitee to the fullest
extent permitted by applicable Delaware law, as in effect from time to time.
Without diminishing the scope of the indemnification provided by this Section,
the rights of indemnification of the Indemnitee provided hereunder shall
include, but shall not be limited to, those rights hereinafter set forth in this
Agreement, except that no indemnification shall be available to the Indemnitee:

 

  A. on account of any suit in which judgment is rendered against the Indemnitee
for disgorgement of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any federal, state or local statutory law;

 

  B. on account of conduct of the Indemnitee which is finally adjudged by a
court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;

 

  C. in any circumstance where such indemnification is expressly prohibited by
applicable law; or

 

  D. in connection with any proceeding (or part thereof) initiated by the
Indemnitee, or any proceeding by the Indemnitee against the Company or its
directors, officers, employees or other Indemnitees, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company in its sole discretion, pursuant to the powers vested
in the Company under applicable law, or (iv) except as provided in Sections 9
and 12 hereof.

 

3



--------------------------------------------------------------------------------

Section 2. Actions Other Than by or in the Right of the Company.

The Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if he was or is a party or is threatened to be made a party to any
Proceeding, other than an action by or in the right of the Company, arising out
of or relating to any Indemnifiable Claim. Pursuant to this Section 2, the
Indemnitee shall be indemnified against all Expenses, judgments, penalties,
fines and amounts paid in settlement which were actually and reasonably incurred
by him in connection with such Proceeding unless it is finally determined by a
court of competent jurisdiction that he did not act in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, if he had
no reasonable cause to believe his conduct was unlawful.

For purposes of this Agreement, the following terms have the meanings ascribed
to them below:

“Expenses” means all expenses and other costs incurred by or on behalf of an
Indemnitee, including, without limitation, all attorneys’ fees and other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Proceeding relating
to any Indemnifiable Claim.

“Indemnifiable Claim” means any event or occurrence related to or arising out of
the fact that the Indemnitee is or was a director, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a director,
officer, employee or agent or fiduciary of any other entity, including, but not
limited to, another corporation, partnership, joint venture or trust, or by
reason of any act or omission by him in any such capacity.

“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other party, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative or investigative in nature.

Section 3. Actions by or in the Right of the Company.

The Indemnitee shall be entitled to the indemnification rights provided in this
Section 3 if he is was or is a party or is threatened to be made a party to any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor arising out of or relating to any Indemnifiable Claim. Pursuant to
this Section 3, the Indemnitee shall be indemnified against all Expenses and
amounts paid in settlement actually incurred by him in connection with such
Proceeding, unless it is finally judicially determined that he did not act in
good faith and in a manner he reasonably believed to be in or not opposed to be
the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which applicable law expressly prohibits such indemnification by reason of any
adjudication of liability of the Indemnitee to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnify for such
expenses and costs which such court shall deem proper.

 

4



--------------------------------------------------------------------------------

Section 4. Additional Indemnity.

In addition to, and without regard to any limitations on, the indemnification
provided in Sections this Agreement, the Company shall, and hereby does,
irrevocably agree to indemnify and hold harmless the Indemnitee against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
incurred by him on his behalf if, in connection with any Proceeding arising out
of or related to an Indemnifiable Claim, including, without limitation, all
liability arising out of negligence or active or passive wrongdoing of the
Indemnitee unless it is finally judicially determined by a court of competent
jurisdiction that such indemnification is unlawful.

Section 5. Indemnification for Expenses and Costs of Successful Party.

Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served on behalf of the Company as a witness or other participant
in any claim, action or proceeding, or has been successful, on the merits or
otherwise, in defense of any action, suit or proceeding referred to in Sections
1 through 4 hereof, or in defense of any claim, issue or matter therein,
including, but not limited to, the dismissal of any action without prejudice, he
shall be indemnified against all Expenses incurred by him in connection
therewith.

Section 6. Partial Indemnification.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, costs,
judgments, fines and amounts paid in settlement actually incurred by him in
connection with any Proceeding, but is not entitled to indemnification for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Expenses, costs, judgments, penalties, fines and amounts
paid in settlement actually incurred by him to which the Indemnitee is entitled.
Without limiting the generality of the foregoing, if any Proceeding is brought
against the Indemnitee in his capacity as a director, officer, or employee and
as a shareholder or as a director officer, employee or agent of any shareholder
or other person, the presumption shall be that recovery is sought by reason of
the Indemnitee’s status as a director, officer or employee of the Company.

Section 7. Determination of Entitlement to Indemnification.

It is the intention of the parties that this Agreement provide the Indemnitee
with rights to indemnification that are as favorable as may be permitted by
Delaware law and the public policy of the State of Delaware. Accordingly, the
parties agree that the following procedures and presumptions shall apply in the
event that there is any question as to whether the Indemnitee is entitled to
indemnification under this Agreement.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including such documentation and information
as is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to

 

5



--------------------------------------------------------------------------------

what extent the Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that the Indemnitee has requested
indemnification. Any Expenses incurred by the Indemnitee in connection with his
request for indemnification hereunder shall be borne by the Company.

(b) Upon written request by the Indemnitee for indemnification under
Section 7(a), the entitlement of the Indemnitee to indemnification pursuant to
the terms of this Agreement shall be determined by the following person or
persons, who shall be empowered to make such determination: (a) in the event
that no Change of Control has occurred, by (i) the Board of Directors of the
Company, by a majority vote of a quorum consisting of Disinterested Directors;
or (ii) if such a quorum is not obtainable or, even if obtainable, if either the
Board of Directors, by the majority vote of Disinterested Directors, or the
Indemnitee, by notice to the Company, so elects, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee and (b) in the event that a Change of Control has occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. The term “Disinterested Director”
means a Director of the Company who is not or was not a party to the Proceeding
in respect of which indemnification is being sought by the Indemnitee. The term
“Independent Counsel” means a law firm or a member of a law firm that neither is
presently nor in the past five years has been retained to represent: (i) the
Company or the Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the Independent Counsel
shall be selected by the Indemnitee. The Indemnitee shall notify the Company in
writing of the identity of the Independent Counsel so selected. The Company may,
within 10 days after such written notice of selection shall have been given,
deliver to the Indemnitee a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements for serving as
Independent Counsel as set forth in Section 7(b), and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 7(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made to the Indemnitee’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate,

 

6



--------------------------------------------------------------------------------

and the person with respect to whom all objections are so resolved or the person
so appointed shall act as Independent Counsel under this Agreement hereof. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 7(c), regardless of the manner in
which such Independent Counsel was selected or appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.

(e) The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the Company,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company in the course of their duties, or on the advice of
legal counsel for the Company or on information or records given or reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Company. In addition, the
knowledge and/or actions, or failure to act, of any other director, or of any
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 7(e) are satisfied, it
shall in any event be presumed that the Indemnitee has at all times acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

(f) If the person, persons or entity empowered or selected under Section 7 to
determine whether the Indemnitee is entitled to indemnification shall not have
made a determination within forty-five (45) days after receipt by the Company of
the written request therefore, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or a prohibition of such indemnification under applicable
law; provided, however, that such 45-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto. Pending any such determination, the Company
shall advance Expenses as provided in Section 8, subject to the undertaking set
forth in Section 8 to repay such amounts if it is ultimately determined that the
Indemnitee is not entitled to indemnification hereunder.

(g) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction,

 

7



--------------------------------------------------------------------------------

disruption and uncertainty. In the event that any Proceeding to which the
Indemnitee is a party is resolved in any manner other than by adverse judgment
against the Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that the Indemnitee has been successful on the merits or otherwise in
such Proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
In addition, the termination of any Proceeding by judgment, order, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself: (a) create a presumption that the Indemnitee did not act in good faith
and in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, that the Indemnitee had reasonable cause to believe that his conduct
was unlawful; or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.

Section 8. Advancement of Expenses and Costs.

All Expenses actually incurred by the Indemnitee shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding, if so
requested by the Indemnitee, within 20 days after the receipt by the Company of
a statement or statements from the Indemnitee requesting such advance or
advances. The Indemnitee may submit such statements from time to time. The
Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the expenses and costs incurred by him in connection
therewith and shall include or be accompanied by an undertaking by or on behalf
of the Indemnitee to repay such amount if it is ultimately determined that the
Indemnitee is not entitled to be indemnified against such expenses and costs by
the Company pursuant to this Agreement or otherwise. Any such repayment
obligation shall be unsecured and shall be interest free. In addition, in the
event that a Change of Control has occurred, the Company shall, upon the request
of the Indemnitee, deposit in an escrow account with a financial institution
reasonably satisfactory to the Indemnitee an amount equal to the Expenses
reasonably projected by counsel to the Indemnitee to be incurred over the next
six months in connection with defending, or investigating or preparing to
defend, any Proceeding with respect to which the Indemnitee is entitled to
indemnification or advancement of Expenses, and shall, from time to time upon
request of the Indemnitee replenish the amount of such escrow deposit so that,
after the date of such additional deposit, the amount of such escrow account is
at least equal to such reasonably projected Expenses over the ensuing six month
period.

Section 9. Remedies of the Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.

In the event that a determination is made that the Indemnitee is not entitled to
indemnification hereunder or if payment has not been timely made or if Expenses
are not timely

 

8



--------------------------------------------------------------------------------

advanced pursuant to Section 8, the Indemnitee shall be entitled to a final
adjudication following a determination of entitlement to indemnification
pursuant to Sections 7 in an appropriate court of the State of Delaware or any
other court of competent jurisdiction of his entitlement to such indemnification
or advance. Alternatively, the Indemnitee may, at his option, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. Such judicial proceeding or arbitration shall be made de novo and
the Indemnitee shall not be prejudiced by reason of a determination (if so made)
that he is not entitled to indemnification. If a determination is made or deemed
to have been made pursuant to the terms of Section 7 hereof that the Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
and shall be precluded from asserting that such determination has not been made
or that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary. If
the court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable expenses
(including attorneys’ fees) and costs actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).

Section 10. Change of Control.

(a) A “Change of Control” shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act, other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the total voting power
represented by the Company’s then outstanding Voting Securities (as defined
below), or (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company’s

 

9



--------------------------------------------------------------------------------

assets. The term “Voting Securities” means any securities of the Company that
vote generally in the election of directors, but, for the avoidance of doubt,
shall not include the Company’s Class B Common Stock.

(b) The Company agrees that if there is a Change in Control of the Company
(other than a Change in Control which has been approved by a majority of the
Company’s Board of Directors who were directors immediately prior to such Change
in Control) then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense advances under this
Agreement or any other agreement, Company By-law or provision in the Charter now
or hereafter in effect relating to claims for Indemnifiable Events, the Company
shall seek legal advice only from Independent Legal Counsel selected by the
Indemnitee. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

Section 11. Non-Exclusivity; Insurance.

(a) The indemnification and advancement of Expenses provided by this Agreement
shall not be deemed exclusive of any other rights to which the Indemnitee may
now or in the future be entitled under any provision of the Charter or Bylaws of
the Company, any vote of stockholders or Disinterested Directors, any provision
of law or otherwise. No amendment, or alteration of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment or alteration. To the extent that a change in the Delaware
General Corporation Law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Charter,
Bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any director, agent or fiduciary under such policy
or policies. If, at the time of the receipt of a notice of a Proceeding pursuant
to the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies

 

10



--------------------------------------------------------------------------------

Section 12. Attorneys’ Fees and Other Expenses to Enforce Agreement.

In the event that the Indemnitee is subject to or intervenes in any proceeding
in which the validity or enforceability of this Agreement is at issue or seeks
an adjudication or award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, the Indemnitee, if he prevails in
whole or in part in such action, shall be entitled to recover from the Company
and shall be indemnified by the Company against any actual Expenses reasonably
incurred by him in connection therewith.

Section 13. Duration of Agreement.

This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the Indemnitee has ceased to serve as a director, officer,
employee, agent or fiduciary of the Company or to serve at the request of the
Company as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture or trust, and (b) the final termination of all pending or threatened
Proceedings to which the Indemnitee may be subject by reason of the fact that he
is or was a director, officer, employee, agent or fiduciary of the Company or is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture or trust, or by reason of any act or
omission by him in any such capacity. The indemnification provided under this
Agreement shall continue as to the Indemnitee even though he may have ceased to
be a director or officer of the Company. This Agreement shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representatives.

Section 14. Severability.

If any provision or provisions of this Agreement shall be held invalid, illegal
or unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, but not
limited to, all portions of any Sections of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifest by
the provision held invalid, illegal or unenforceable.

Section 15. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the

 

11



--------------------------------------------------------------------------------

same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought shall be required to be produced to evidence the
existence of this Agreement.

Section 16. Captions.

The captions and headings used in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

Section 17. Modification and Waiver.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 18. Notices.

All notices, requests, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand
with receipt acknowledged by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail, return receipt requested, with postage prepaid, on the date
shown on the return receipt:

If to the Indemnitee, at the address set forth on the signature page hereof.

If to the Company, to:

MasterCard Incorporated

2000 Purchase Street

Purchase, New York 10577-2509

 

Attention:   Noah J. Hanft, Esq.   General Counsel Facsimile:   (914) 249-4262

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

Section 19. Governing Law.

The parties hereto agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, applied
without giving effect to any conflicts-of-law principles.

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

MASTERCARD INCORPORATED By:  

 

Name:   Title:  

 

INDEMNITEE:

 

 

Name:    Address for Notices:

 

 

 

 

 

Facsimile:   

 

With a copy (which shall not constitute notice) to:

 

 

 

 

 

Facsimile:   

 

 

14